     Case 2:20-cv-02149-JAM-JDP Document 7 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM CLIFTON,                               Case No. 2:20-cv-02149-JDP-P
12                       Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                     DENYING MOTION TO PROCEED IN FORMA
13           v.                                      PAUPERIS AND REQUIRING PAYMENT OF
                                                     FILING FEE IN FULL WITHIN TWENTY-ONE
14    M. CURRY, et al.,                              DAYS
15                       Defendants.                 ECF No. 2
16                                                   OBJECTIONS DUE WITHIN 14 DAYS
17                                                   ORDER TO ASSIGN CASE TO DISTRICT
                                                     JUDGE
18

19

20
            Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to
21
     42 U.S.C. § 1983. He has filed an application to proceed in forma pauperis under 28 U.S.C. §
22
     1915. ECF No. 2.
23
            Plaintiff’s application and prisoner trust fund account statement indicate that plaintiff has,
24
     as of October 19, 2020, an available balance of $11,830.18. ECF Nos. 2, 6. District courts have
25
     discretion to decide whether to grant IFP status. See Calif. Men’s Colony v. Rowland, 939 F.2d
26
     854, 858 (9th Cir. 1991) (“Section 1915 typically requires the reviewing court to exercise its
27
     sound discretion in determining whether the affiant has satisfied the statute’s requirement of
28
                                                       1
      Case 2:20-cv-02149-JAM-JDP Document 7 Filed 11/05/20 Page 2 of 2


 1   indigency”), rev’d on other grounds, 506 U.S. 194 (1993). To qualify for IFP status, an applicant

 2   must show that he “cannot because of his poverty pay or give security for the costs and still be

 3   able to provide himself and dependents with the necessities of life.” Adkins v. E.I. DuPont de

 4   Nemours & Co., 335 U.S. 331, 339 (1948). Here, plaintiff’s basic needs are provided by the

 5   State, and his available funds—which exceed $11,800—are more than adequate to cover the

 6   filing fee for this action.

 7           Accordingly, it is ORDERED that the clerk of court shall randomly assign a United States

 8   District Judge to this case.

 9           Further, it is RECOMMENDED that:

10           1. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, be denied;

11           2. Plaintiff be ordered to pay the $400 filing fee within twenty-one days; and

12           3. If plaintiff fails to pay the $400 filing fee within twenty-one days of any order adopting

13   these findings and recommendations, all pending motions be terminated and this action be

14   dismissed without prejudice.

15           These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

20   within the specified time may waive the right to appeal the District Court’s order. Turner v.

21   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

22   DATED: November 4, 2020

23

24

25

26

27

28
                                                        2
